       Case 5:21-mj-00011-JLT Document 56 Filed 03/31/21 Page 1 of 2


1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT
9                                  EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                  )      Case No: 5:21-MJ-00011-3 JLT
                                                 )
12                    Plaintiff,                 )      ORDER APPOINTING COUNSEL
                                                 )
13            vs.                                )
                                                 )
14    AMAYRANI JARED ARREGUIN,                   )
                                                 )
15                    Defendant.                 )
                                                 )
16
17           The defendant has attested to her financial inability to employ counsel and wishes the

18   Court to appoint counsel to represent her. Therefore, in the interests of justice and according to

19   Sixth Amendment to the United States Constitution and 18 U.S.C. § 3006A, the Court

20   ORDERS:

21           1.      Barbara H. O’Neill is APPOINTED to represent the above defendant in this case

22   effective nunc pro tunc to March 26, 2021. This appointment shall remain in effect until further

23   order of this court.

24
25   IT IS SO ORDERED.

26       Dated:     March 31, 2021                             _ /s/ Jennifer L. Thurston
27                                                   CHIEF UNITED STATES MAGISTRATE JUDGE

28
     Case 5:21-mj-00011-JLT Document 56 Filed 03/31/21 Page 2 of 2


1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
